DETAILED ACTION

This communication is in response to the application filed 9/19/2018. Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2018, 8/28/2019, 3/11/2020, 12/24/2020, 2/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunn (US 20180005186).

As per claim 1, Hunn (US 20180005186) teaches
a method for a multi-tenant server to manage data in a peer-to-peer blockchain network (para. 54-57: the system may be used in combination with a multi-tenant contract management system platform (one embodiment of which is depicted in FIG. 42); para. 72, 222: after a contract has been formed and executed, it is hosted on a computer network ( e.g., the World Wide Web such as via a multi-tenant cloud-based computing platform, a centralized, decentralized, or federated server network, a peer-to-peer network; para. 324-326: the interaction between the contract and object ledger data structure with external 'transactions' or events that occur in the management/lifecycle of the contract, only those that need be exposed to other participants of the blockchain as part of the 'workflow’);
generating, by the multi-tenant server, an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of exchange fields and a mapping between each exchange field in the set of exchange fields and a field of a physical object associated with each peer in the peer-to-peer blockchain network (para. 60-61, 66-67: the object components are obtained through p2p formation/negotiation of the contract document which may include receiving object components from a contract repository, wherein managing the formation stage 
generating, by the multi-tenant server on behalf of a first peer in the peer-to-peer blockchain network, a transaction object based on the exchange object, wherein the transaction object includes a set of field values for the set of exchange fields (figs. 8, 24A-B, 35-37; para. 54-55, 61: example fields of computable and data-driven contracts may include (but are not limited to): sale of goods/services…; para. 66,74: generating a time series record of pricing values as driven and represented in a pricing clause; para. 196: provide third parties that are not privy to a given contract access to data pertaining to the contract, such as transactions (e.g. changes of custody of goods, changes of title), changes in state (e.g. price changes), data inputs to the contract (e.g. IoT data); para. 297); 
and making, by the multi-tenant server on behalf of the first peer, the transaction object available to a second peer in the peer-to-peer blockchain network to attempt to obtain consensus for altering a physical object corresponding to the first peer (para. 90, 99: only the parties to the contract (or any other party so required) need to sign state updates (unless use of a consensus mechanism is required); para. 199: enabling a contracting party (or another party that has authority to act on behalf of a contracting party) to unilaterally amend the terms of the contract based upon the agreed permissions, and (b) being performed by an 'on chain' “smart contract" script or multi-signature mechanism; para. 273: the contracting parties' servers/virtual machines use the COG data structure to compute and maintain a preferably consensus based, cryptographically secure state of the legal contract; figs. 8, 24A-B).  

As per claim 2, Hunn teaches
wherein the alteration to the physical object includes one or more of addition of a new record to the physical object and modification of an existing record in the physical object (fig. 16: new record of value, e.g., $90; para. 68: changes to the contract can be tracked, inspected, and/or otherwise reviewed. Amendments or new elements making up part of a contract can be introduced and represented as object components that are appended or otherwise assembled into the COG; para. 183-184, 219).  

As per claim 3, Hunn teaches
wherein the multi-tenant server includes a virtual space for each peer in the peer-to-peer blockchain, wherein each virtual space includes data and services available to the associated peer and which is inaccessible by other peers in the peer-to-peer blockchain network (para. 57: the system may be used in combination with a multi-tenant contract management system platform (one embodiment of which is depicted in FIG. 42); para. 222: after a contract has been formed and executed, it is hosted on a computer network (e.g., the World Wide Web such as via a multi-tenant cloud-based computing platform, a centralized, decentralized, or federated server network, a peer-to-peer network).  

As per claim 4, Hunn teaches
wherein generating the transaction object is performed by a service of a virtual space of the first peer in the peer-to-peer blockchain network (para. 55: provides mechanisms to host contracts on the World Wide Web or another computer-based network such as a peer-to-peer (P2P) network so that a contract may interact with external data sources, may update and drive external operations and actions, and the contract may be viewed by the contracting parties and any other party that is given, or requires, access to the contract; para. 72, 91-92; figs. 32-33: blockchain data may act as an input to contract logic in the virtual machine/server).  

As per claim 5, Hunn teaches
wherein making the transaction object available is performed by a service of a virtual space of the first peer in the peer-to-peer blockchain network, and wherein making the transaction object available includes making the transaction object available to a virtual space of the second peer (para. 68-69: committing the graph to post-formation preferably involves executing electronic signature of the COG by the contracting parties. As a contract document, the contracting parties may be requested to sign the contract document to legally put the contract in force; para. 92: all involved parties should execute the contract logic in a standardized execution environment which may include but is not limited to: a virtual machine, communicatively connected servers/virtual machines, BDL system(s), a centralized server, cloud environment; para. 242, 262, 279-280). Atty. Docket No.: 1031P4016US 24 Patent Application  

As per claim 6, Hunn teaches
storing, by a service of the virtual space of the first peer on behalf of the first peer, a record in a shadow object, wherein the record in the shadow object describes the alteration to the physical object, wherein the shadow object includes uncommitted data to the physical object of the first peer (para. 58: party-initiated transitioning/versioning at the post-formation stage includes tracking and storing updates to computable contracts in response to party action (e.g., amendment updates, providing data to transition the state of a contract); para. 68, 200, 215: store the data of the event that caused (or is otherwise related to) the state update in the contract data structure as a discrete event object (in a manner similar to event sourcing systems). Consequently, this creates a separate log of all the post-formation changes to the contract; para. 259: state updates and other objects may be appended to an external shared event log/message queue, and then can then be replayed downstream by any replica to reach an eventually consistent value and thus state of the graph).  

As per claim 7, Hunn teaches
committing, by a service of the virtual space of the first peer on behalf of the first peer, the record in the shadow object to the physical object in response to receiving consensus from the peers in the peer-to-peer blockchain network for the alteration to the physical object (para. 93: a state transitioning engine that functions to establish consensus of updates to the COG and resolve conflicts; para. 99, 182-183: the graph is preferably correspondingly updated with one or more new objects that reflect the new state resulting from the received data or information; para. 259-262, 293).  

As per claim 8, Hunn teaches
adding, by a service of the virtual space of the first peer on behalf of the first peer, a block corresponding to the alteration to ledgers of each peer in the peer-to-peer blockchain network in response to receiving consensus from peers in the peer-to- peer blockchain network for the alteration (para. 55: provides mechanisms to host contracts on the World Wide Web or another computer-based network such as a peer-to-peer (P2P) network so that a contract may interact with external data sources, may update and drive external operations and actions, and the contract may be viewed by the contracting parties and any other party that is given, or requires, access to the contract; para. 199, 294, 331).  

As per claim 9, Hunn teaches
wherein the number of exchange fields in the set of exchange fields is less than the number of fields in the physical object (para. 61-62, 141: an atomic object may be represented/identified in any suitable manner and with any suitable fields and tuple, but is preferably represented by the tuple (UUID, type, value, date_created, created_by, times_referenced); fig. 16: price of a good is $100, but a change in the state of another clause results in the price decreasing to $90 based on the logic. Event may store an update to an invoice or accounting ledger on an external system via, e.g., API). New record of value: $90.) Thus, the exchange fields, e.g., price change of an object is updated using the object/record ID and the updated price, not the object’s fields: date-created, created by etc.) 
Claims 10-20 claim similar subject matter as of claim 1-9 and are rejected based on the same ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kempf (US 20190058709) teaches at para. 6, 39: blockchain ledger/smart contracts; para. 45: the hash value of the previous block in the chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        5/23/2021
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163